DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on July 9, 2018 is noted by the Examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites limitation “a display panel” in first and second lines of the claim, but it is unclear as to whether the limitation “a display panel” is referring to same display panel recited in second line of claim 1, or to a different display panel.  Therefore Examiner suggest the limitation “a display panel” recited in the first and second lines of the claim 17 should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitation “a display panel” recited in the first and second lines of the claim 17 relates, if at all, to the limitation “a display panel” recited in the second line of the claim 1.

Claim 18 is objected to because of the following informalities:  the claim recites limitation “a display apparatus” in first line of the claim, but it is unclear as to whether the a display apparatus” is referring to same display apparatus recited in first line of claim 17, or to a different display apparatus.  Therefore Examiner suggest the limitation “a display apparatus” recited in the first line of the claim 18 should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitation “a display apparatus” recited in the first line of the claim 18 relates, if at all, to the limitation “a display apparatus” recited in the first line of the claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the phrase “A coordinate determining method” in first line the claim, which renders the claims indefinite because claim 18 is dependent on independent apparatus claim 1 and recites method steps.  See MPEP § 2173.05(p)(II).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  The 

Claim 14 recites limitations “the third electrode layer” in third line of the claim, and “the fourth electrode layer” in fifth line of the claim.
Claim 15 recites limitations “the third electrode layer” in second line of the claim, and “the fourth electrode layer” in fourth line of the claim.
There is insufficient antecedent basis for the above limitation in the claim.  Accordingly, any claims dependent on claims 14 or 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., U.S. Patent Application Publication 2007/0146259 A1 (hereinafter Jin), in view of Xu et al., U.S. Patent Application Publication 2013/0057790 A1 (hereinafter Xu).
Regarding claim 1, Jin teaches a peep-proof apparatus (FIGS. 3A-3B, paragraph[0029] of Jin teaches FIG. 3A is a cross-sectional view showing a liquid crystal display device according to an embodiment of the present invention, and FIG. 3B is a plan view showing a main cell of a liquid crystal display device according to an embodiment of the present invention, and See also at least ABSTRACT of Jin) for switching a viewing angle of a display panel between a first viewing angle and a second viewing angle (310 FIGS. 3A-3B, paragraph[0030] of Jin teaches in FIGS. 3A and 3B, an LCD device includes a main cell 310 and an switching cell 350; the main cell 310 displays a first image and a second image at the same time, and the switching cell 350 adjusts a main viewing angle of the first and second images; the main cell 310 includes a first substrate 312, a second substrate 314 and a first liquid crystal layer 320 between the first and second substrates 312 and 314; an array layer 316 on the first substrate 312 includes a gate line "GL," a data line "DL," a common line 380, a thin film transistor (TFT) "T," a plurality of common electrodes 382 and a plurality of pixel electrodes 372; the gate line "GL" crosses the data line "DL" to define a pixel region "P" including first, second and third sub pixel regions "SP1," "SP2" and "SP3."; the common line 380 is spaced apart from and parallel to the gate line "GL," and the TFT "T" is connected to the gate line "GL" and the data line "DL." The plurality of common electrodes 382 extend from the common line 380, and the plurality of pixel electrodes 372 extend from a pixel connection line 370 connected to the TFT "T." The plurality of pixel electrodes 372 are alternately disposed with the plurality of common electrodes 382 in the pixel region "PA."; the plurality of pixel electrodes 372 and the plurality of common electrodes 382 may have a bent portion such as in a chevron shape; a horizontal electric field is generated in a separation space between adjacent pixel and common electrodes 372 and 382; and accordingly, the first liquid crystal layer 320 in the separation space is driven by the horizontal electric field and the separation space functions as a substantial aperture area, and See also at least paragraph[0040] of Jin), comprising: 
a base substrate; a first liquid crystal layer on the base substrate (312, 320 FIGS. 3A-3B, paragraph[0030] of Jin teaches in FIGS. 3A and 3B, an LCD device includes a main cell 310 and an switching cell 350; the main cell 310 displays a first image and a second image at the same time, and the switching cell 350 adjusts a main viewing angle of the first and second images; the main cell 310 includes a first substrate 312, a second substrate 314 and a first liquid crystal layer 320 between the first and second substrates 312 and 314; an array layer 316 on the first substrate 312 includes a gate line "GL," a data line "DL," a common line 380, a thin film transistor (TFT) "T," a plurality of common electrodes 382 and a plurality of pixel electrodes 372; the gate line "GL" crosses the data line "DL" to define a pixel region "P" including first, second and third sub pixel regions "SP1," "SP2" and "SP3."; the common line 380 is spaced apart from and parallel to the gate line "GL," and the TFT "T" is connected to the gate line "GL" and the data line "DL." The plurality of common electrodes 382 extend from the common line 380, and the plurality of pixel electrodes 372 extend from a pixel connection line 370 connected to the TFT "T." The plurality of pixel electrodes 372 are alternately disposed with the plurality of common electrodes 382 in the pixel region "PA."; the plurality of pixel electrodes 372 and the plurality of common electrodes 382 may have a bent portion such as in a chevron shape; a horizontal electric field is generated in a separation space between adjacent pixel and common electrodes 372 and 382; and accordingly, the first liquid crystal layer 320 in the separation space is driven by the horizontal electric field and the separation space functions as a substantial aperture area); 
a second liquid crystal layer on a side of the first liquid crystal layer distal to the base substrate (360 FIGS. 3A-3B, paragraph[0034] of Jin teaches the switching cell 350 is disposed over the main cell 310; the switching cell 350 includes a third substrate 352, a fourth substrate 354 a second liquid crystal layer 360 between the third and fourth substrates 352 and 354; a plurality of first electrodes 356 spaced apart from each other are formed on the third substrate 352, and a second electrode 358 having a plate shape is formed on the fourth substrate 354; even though not shown in FIGS. 3A and 3B, a conductive line is further formed on the third substrate 352 to individually apply a voltage to the plurality of first electrodes 356; the plurality of first electrodes 356 and the second electrode 358 include a transparent conductive material such as indium-tin-oxide (ITO) and indium-zinc-oxide (IZO); the number and size of the plurality of first electrodes 356 may vary on the basis of object and property of the LCD device; and in addition, the second electrode 358 may be formed as a plurality of second electrodes corresponding to the plurality of first electrodes 356); and a second controller configured to control the second liquid crystal layer to switch between being light transmissive and being light blocking (356 FIGS. 3A-3B, 5B, and 6A-6B, paragraph[0047] of Jin teaches the switching cell 350 transmits light when a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and blocks light when a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); in addition, a voltage can be selectively applied to the plurality of first electrodes 356 (of FIG. 3A); accordingly, the switching cell 350 includes a transmissive area corresponding to a first region where a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and a blocking area corresponding to a second region where a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); for example, a voltage may not be applied to sequential m first electrodes and may be applied to sequential n first electrodes; the number m may be the same as the number n or may be different from the number n; accordingly, the transmissive area and the blocking area having individually predetermined sizes may be alternately disposed with each other so that the blocking area can block the second image along a first direction and can block the first image along a second direction; and in addition, since a substantial cell gap of the blocking area corresponds to a diagonal distance along the first direction or the second direction, the blocking area may have a size equal to or smaller than the transmissive area) in a plurality of second regions spaced apart from each other while other regions in the second liquid crystal layer being light transmissive (440, 430 FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0049] of Jin teaches in FIGS. 6A and 6B, a voltage is selectively applied to the plurality of first electrodes 356 and the switching cell 350 includes the transmissive area 430 and the blocking area 440 alternately disposed with each other; accordingly, a first image "IM1" along a first direction 410 corresponds to the transmissive area 430 and a second image "IM2" along the first direction 410 corresponds to the blocking area 440; in addition, the first image "IM1" along the second direction 420 corresponds to the blocking area 440 and the second image "IM2" along the second direction 420 corresponds to the transmissive area 430; as a result, only the first image "IM1" is displayed along the first direction 410 and only the second image "IM2" is displayed along the second direction 420; the first and second images "IM1" and "IM2" have the first and second directions, respectively, as a main viewing angle due to the switching cell 350; and therefore, only a single image is displayed along one of the first and second direction, and See also at least paragraphs[0034], [0046]-[0048], and [0050]-[0054] of Jin); but does not expressly teach a display panel; a first controller configured to control the first liquid crystal layer to switch between being light transmissive and being light blocking in a plurality of first regions spaced apart from each other while other regions in the first liquid crystal layer being light transmissive; wherein the first viewing angle corresponds to both the plurality of first regions and the plurality of second regions being light blocking; the second viewing angle corresponds to both the plurality of first regions and the plurality of second regions being light transmissive; and the first viewing angle being smaller than the second viewing angle.
However, Xu teaches a display panel (22 FIGS. 1-6, paragraph[0080] of Xu teaches the display 22 is configured to receive and display data from the controller 12; the controller 12 may read data from the memory 14 and provide the data to the display 22 for display to a user of the device 10; the display 22 may be any suitable display and may be, for example, a thin film transistor (TFT) display, a liquid crystal display (LCD) or a light emitting diode (LED) display (for example, an organic light emitting diode (OLED) display); the display 22 comprises a plurality of pixels that are arranged in an array having a plurality of rows and columns. For example, where the device 10 is a mobile cellular telephone, the display 22 may have an array of three hundred and sixty pixels by six hundred and forty pixels, and See also at least paragraphs[0082] and [0088] of Xu); 
(50 FIGS. 1-6, paragraph[0114] of Xu teaches the bottom substrate 48, the second middle substrate 56, the first middle substrate 58 and the top substrate 60 may comprise any substantially transparent material; the transparent electrode 50 is provided on the bottom substrate 48, the second plurality of transparent electrodes 54 is provided on the second middle substrate 56, the first plurality of transparent electrodes 32 is provided on the first middle substrate 58 and the transparent electrode 36 is provided on the top substrate 60; the electrodes 50, 54, 32 and 36 may be provided on the substrates 48, 56, 58 and 60 respectively using any suitable technique; for example, the electrodes 50, 54, 32 and 36 may be provided via electron beam evaporation, physical vapor deposition or sputter deposition; and the pattern of the electrodes 54 and 32 may be provided via an etching technique) configured to control the first liquid crystal layer to switch between being light transmissive and being light blocking in a plurality of first regions spaced apart from each other while other regions in the first liquid crystal layer being light transmissive (g1-gN FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu); 
wherein the first viewing angle corresponds to both the plurality of first regions and the plurality of second regions being light blocking (FIGS. 1-10B, paragraph[0092] of Xu teaches in FIG. 2A, a control signal 38 is provided to the electrodes labeled with the reference numerals 322, 324, 326 and 328 from the controller 12 so that they provide an electric field across the first liquid crystal layer 34 with a voltage above the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 322, 324, 326, 328 are substantially transparent; the electric field (if any) provided by electrodes 321, 323, 325, 327 across the first liquid crystal layer 34 has a voltage below the predetermined threshold voltage of the first liquid crystal layer 34; and consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 321, 323, 325 and 327 are substantially opaque, and paragraph[0094] of Xu teaches light emitted from the pixel 30 is blocked by the plurality of opaque regions and passes through the plurality of transparent regions; the plurality of transparent regions provides the light from the pixel 30 across a first angular viewing range θ1; an angular viewing range` is defined as the range of angles through which a user may view the light emitted from the pixels of the display 22; and the light emitted from the display 22 may be considered to form an arc from the device 10 and the angular viewing range is the central angle of the arc, and See also at least paragraphs[0088], [0093], [0095]-[0097], [0101]-[0102], [0113], and [0122]-[0123] of Xu); 
(FIGS. 1-10B, paragraph[0092] of Xu teaches in FIG. 2A, a control signal 38 is provided to the electrodes labeled with the reference numerals 322, 324, 326 and 328 from the controller 12 so that they provide an electric field across the first liquid crystal layer 34 with a voltage above the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 322, 324, 326, 328 are substantially transparent; the electric field (if any) provided by electrodes 321, 323, 325, 327 across the first liquid crystal layer 34 has a voltage below the predetermined threshold voltage of the first liquid crystal layer 34; and consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 321, 323, 325 and 327 are substantially opaque, paragraph[0096] of Xu teaches FIG. 2B illustrates a cross sectional schematic diagram of the apparatus 24 illustrated in FIG. 2A having a second different angular viewing range θ2; in FIG. 2B, the control signal 38 is provided to the electrodes labeled with the reference numerals 321, 322, 324, 325, 327 and 328 from the controller 12 so that they provide an electric field across the first liquid crystal layer 34 with a voltage above the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 321, 322, 324, 325, 327 and 328 are substantially transparent; the electric field (if any) provided by electrodes 323 and 326 across the first liquid crystal layer 34 has a voltage below the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 323 and 326 are substantially opaque, and See also at least paragraphs[0093], [0097], [0101]-[0102], [0113], [0123], and [0127] of Xu); and 
(FIGS. 1-10B, paragraph[0094] of Xu teaches light emitted from the pixel 30 is blocked by the plurality of opaque regions and passes through the plurality of transparent regions; the plurality of transparent regions provides the light from the pixel 30 across a first angular viewing range θ1; an angular viewing range` is defined as the range of angles through which a user may view the light emitted from the pixels of the display 22; and the light emitted from the display 22 may be considered to form an arc from the device 10 and the angular viewing range is the central angle of the arc, paragraph[0096] of Xu teaches FIG. 2B illustrates a cross sectional schematic diagram of the apparatus 24 illustrated in FIG. 2A having a second different angular viewing range θ2; in FIG. 2B, the control signal 38 is provided to the electrodes labeled with the reference numerals 321, 322, 324, 325, 327 and 328 from the controller 12 so that they provide an electric field across the first liquid crystal layer 34 with a voltage above the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 321, 322, 324, 325, 327 and 328 are substantially transparent; the electric field (if any) provided by electrodes 323 and 326 across the first liquid crystal layer 34 has a voltage below the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 323 and 326 are substantially opaque, and See also at least paragraphs[0088], [0093], [0095]-[0097], [0101]-[0102], [0113], and [0122]-[0123] of Xu).
Furthermore, Jin and Xu are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable liquid crystal layer.  Therefore, before the effective Jin based on Xu to have a display panel; a first controller configured to control the first liquid crystal layer to switch between being light transmissive and being light blocking in a plurality of first regions spaced apart from each other while other regions in the first liquid crystal layer being light transmissive; wherein the first viewing angle corresponds to both the plurality of first regions and the plurality of second regions being light blocking; the second viewing angle corresponds to both the plurality of first regions and the plurality of second regions being light transmissive; and the first viewing angle being smaller than the second viewing angle.  One reason for the modification as taught by Xu is to have an apparatus with a liquid crystal layer configured to receive at least a portion of an image and to provide the portion of the image across an angular viewing range (ABSTRACT of Xu).
Claims 2-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Xu, and Chen et al., U.S. Patent Application Publication 2016/0306215 A1 (hereinafter Chen).
Regarding claim 2, Jin teaches and Page 3 of 9Appl. No. Unassignedthe second controller comprises a second electrode layer comprising a plurality of second electrodes, (356 FIGS. 3A-3B, 5B, and 6A-6B, paragraph[0047] of Jin teaches the switching cell 350 transmits light when a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and blocks light when a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); in addition, a voltage can be selectively applied to the plurality of first electrodes 356 (of FIG. 3A); accordingly, the switching cell 350 includes a transmissive area corresponding to a first region where a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and a blocking area corresponding to a second region where a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); for example, a voltage may not be applied to sequential m first electrodes and may be applied to sequential n first electrodes; the number m may be the same as the number n or may be different from the number n; accordingly, the transmissive area and the blocking area having individually predetermined sizes may be alternately disposed with each other so that the blocking area can block the second image along a first direction and can block the first image along a second direction; and in addition, since a substantial cell gap of the blocking area corresponds to a diagonal distance along the first direction or the second direction, the blocking area may have a size equal to or smaller than the transmissive area); but do not expressly teach wherein the first controller comprises a first electrode layer comprising a plurality of first electrodes, each of which being configured to control liquid crystal molecule orientation in one of the plurality of first regions; each of which being configured to control liquid crystal molecule orientation in one of the plurality of second regions.
However, Xu teaches wherein the first controller comprises a first electrode layer comprising a plurality of first electrodes (54 FIGS. 1-6, paragraph[0114] of Xu teaches the bottom substrate 48, the second middle substrate 56, the first middle substrate 58 and the top substrate 60 may comprise any substantially transparent material; the transparent electrode 50 is provided on the bottom substrate 48, the second plurality of transparent electrodes 54 is provided on the second middle substrate 56, the first plurality of transparent electrodes 32 is provided on the first middle substrate 58 and the transparent electrode 36 is provided on the top substrate 60; the electrodes 50, 54, 32 and 36 may be provided on the substrates 48, 56, 58 and 60 respectively using any suitable technique; for example, the electrodes 50, 54, 32 and 36 may be provided via electron beam evaporation, physical vapor deposition or sputter deposition; and the pattern of the electrodes 54 and 32 may be provided via an etching technique, and See also at least paragraphs[0086], and [0112]-[0113] of Xu); but the combination of Jin and Xu still do not expressly teach each of which being configured to control liquid crystal molecule orientation in one of the plurality of first regions; each of which being configured to control liquid crystal molecule orientation in one of the plurality of second regions.
However, Chen teaches each of which being configured to control liquid crystal molecule orientation in one of the plurality of first regions (430 FIG. 7, paragraph[0038] of Chen teaches in the embodiment shown in FIG. 7, the display device further includes a second light modulation module 400 and a second polarizer layer 520; the second light modulation module 400 is disposed on a side of the light source module 100 facing away from the first light modulation module 300; in terms of the preferred embodiment, the light modulation module 400 is disposed on a side of the light guide plate 110 facing away from the first light-emitting surface 113; the second light modulation module 400 includes a second liquid crystal layer 410 and a second control circuit layer 430 that controls the second liquid crystal layer 410; a plurality of second pixel units 401 are distributed on the second light modulation module 400; the second pixel units 401 are separately aligned or correspond to the first pixel units 301; the second control circuit layer 430 receives external control signals to produce voltage at the electrodes in the second control circuit layer 430 such that the orientation of the liquid crystal molecules within the second liquid crystal layer 410 may be controlled; for instance, in twisted nematic types of driving liquid crystals, when the second control circuit layer 430 does not generate voltage, the liquid crystal molecules form a screw-like alignment; and when the second control circuit layer 430 decreases the voltage or generates no voltage, the angle of rotation of the liquid crystal molecules becomes smaller or is perpendicularly aligned); each of which being configured to control liquid crystal molecule orientation in one of the plurality of second regions (FIGS. 3, 7, and 11-12, paragraph[0029] of Chen teaches in a preferred embodiment as shown in FIG. 3, the first light modulation module includes a first liquid crystal layer 310 and a first control circuit layer 330; the first control circuit layer 330 accepts external image control signals such that electrodes in the first control circuit layer 330 may generate voltage to control the orientation and arrangement of liquid crystal molecules of the first liquid crystal layer 310; for instance, under twisted nematic (TN) mode of driving liquid crystals, when the first control circuit layer 330 is not generating voltage, the liquid crystal molecules form screw-like arrangement; in this form, the liquid crystal molecules will guide the first color light 210 to change in the polarization direction; when the first control circuit layer 330 lowers the voltage or does not generate any voltage, the rotational angle of the liquid crystal molecules will become smaller or the liquid crystal molecules may change to a vertical alignment; and in this form, the change in polarization direction of the first color light 210 will decrease or will not change, and See also at least paragraphs[0036], [0038], [0040], [0043], and [0047] of Chen).
Furthermore, Jin, Xu, and Chen are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable liquid crystal layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jin based on Xu and Chen such that the first controller comprises the first electrode layer comprising the plurality of first electrodes, each of which being configured Chen is to have a display device that can simultaneously display images as well transparently view the background (paragraph[0002] of Chen).
Regarding claim 3, Jin teaches and the plurality of second regions are arranged substantially along the first direction, each of the plurality of second regions extending substantially along the second direction (FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0049] of Jin teaches in FIGS. 6A and 6B, a voltage is selectively applied to the plurality of first electrodes 356 and the switching cell 350 includes the transmissive area 430 and the blocking area 440 alternately disposed with each other; accordingly, a first image "IM1" along a first direction 410 corresponds to the transmissive area 430 and a second image "IM2" along the first direction 410 corresponds to the blocking area 440; in addition, the first image "IM1" along the second direction 420 corresponds to the blocking area 440 and the second image "IM2" along the second direction 420 corresponds to the transmissive area 430; as a result, only the first image "IM1" is displayed along the first direction 410 and only the second image "IM2" is displayed along the second direction 420; the first and second images "IM1" and "IM2" have the first and second directions, respectively, as a main viewing angle due to the switching cell 350; and therefore, only a single image is displayed along one of the first and second direction, and See also at least paragraphs[0034], [0046]-[0048], and [0050]-[0054] of Jin); but does not expressly teach 
However, Xu teaches wherein the plurality of first regions are arranged substantially along a first direction, each of the plurality of first regions extending substantially along a second direction (FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105], [0106], [0113], and [0122] of Xu).
Regarding claim 4, Jin teaches the second liquid crystal layer further comprises a plurality of fourth regions, the plurality of fourth regions are arranged substantially along the first direction, each of the plurality of fourth regions extending substantially along the second direction, adjacent second regions of the plurality of second regions being spaced apart by one of the plurality of fourth regions (430 FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0049] of Jin teaches in FIGS. 6A and 6B, a voltage is selectively applied to the plurality of first electrodes 356 and the switching cell 350 includes the transmissive area 430 and the blocking area 440 alternately disposed with each other; accordingly, a first image "IM1" along a first direction 410 corresponds to the transmissive area 430 and a second image "IM2" along the first direction 410 corresponds to the blocking area 440; in addition, the first image "IM1" along the second direction 420 corresponds to the blocking area 440 and the second image "IM2" along the second direction 420 corresponds to the transmissive area 430; as a result, only the first image "IM1" is displayed along the first direction 410 and only the second image "IM2" is displayed along the second direction 420; the first and second images "IM1" and "IM2" have the first and second directions, respectively, as a main viewing angle due to the switching cell 350; and therefore, only a single image is displayed along one of the first and second direction, and See also at least paragraphs[0034], [0046]-[0048], and [0050]-[0054] of Jin);; ; and the second controller is configured to control the plurality of second regions to switch between being light transmissive and being light blocking (356 FIGS. 3A-3B, 5B, and 6A-6B, paragraph[0047] of Jin teaches the switching cell 350 transmits light when a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and blocks light when a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); in addition, a voltage can be selectively applied to the plurality of first electrodes 356 (of FIG. 3A); accordingly, the switching cell 350 includes a transmissive area corresponding to a first region where a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and a blocking area corresponding to a second region where a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); for example, a voltage may not be applied to sequential m first electrodes and may be applied to sequential n first electrodes; the number m may be the same as the number n or may be different from the number n; accordingly, the transmissive area and the blocking area having individually predetermined sizes may be alternately disposed with each other so that the blocking area can block the second image along a first direction and can block the first image along a second direction; and in addition, since a substantial cell gap of the blocking area corresponds to a diagonal distance along the first direction or the second direction, the blocking area may have a size equal to or smaller than the transmissive area) while the plurality of fourth regions being light transmissive (FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0049] of Jin teaches in FIGS. 6A and 6B, a voltage is selectively applied to the plurality of first electrodes 356 and the switching cell 350 includes the transmissive area 430 and the blocking area 440 alternately disposed with each other; accordingly, a first image "IM1" along a first direction 410 corresponds to the transmissive area 430 and a second image "IM2" along the first direction 410 corresponds to the blocking area 440; in addition, the first image "IM1" along the second direction 420 corresponds to the blocking area 440 and the second image "IM2" along the second direction 420 corresponds to the transmissive area 430; as a result, only the first image "IM1" is displayed along the first direction 410 and only the second image "IM2" is displayed along the second direction 420; the first and second images "IM1" and "IM2" have the first and second directions, respectively, as a main viewing angle due to the switching cell 350; and therefore, only a single image is displayed along one of the first and second direction, and See also at least paragraphs[0034], [0046]-[0048], and [0050]-[0054] of Jin); but does not expressly teach wherein the first liquid crystal layer further comprises a plurality of third regions, the plurality of third regions are arranged substantially along the first direction, each of the plurality of third regions extending substantially along the second 
However, Xu teaches wherein the first liquid crystal layer further comprises a plurality of third regions, the plurality of third regions are arranged substantially along the first direction, each of the plurality of third regions extending substantially along the second direction, adjacent first regions of the plurality of first regions being spaced apart by one of the plurality of third regions (g2, g4, g6, g8 and 52 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu); the first controller is configured to control the plurality of first regions to switch between being light transmissive and being light blocking while the plurality of third regions being light transmissive (FIGS. 1-10B, paragraph[0092] of Xu teaches in FIG. 2A, a control signal 38 is provided to the electrodes labeled with the reference numerals 322, 324, 326 and 328 from the controller 12 so that they provide an electric field across the first liquid crystal layer 34 with a voltage above the predetermined threshold voltage of the first liquid crystal layer 34; consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 322, 324, 326, 328 are substantially transparent; the electric field (if any) provided by electrodes 321, 323, 325, 327 across the first liquid crystal layer 34 has a voltage below the predetermined threshold voltage of the first liquid crystal layer 34; and consequently, the portions of the first liquid crystal layer 34 adjacent the electrodes 321, 323, 325 and 327 are substantially opaque, paragraph[0094] of Xu teaches light emitted from the pixel 30 is blocked by the plurality of opaque regions and passes through the plurality of transparent regions; the plurality of transparent regions provides the light from the pixel 30 across a first angular viewing range θ1; an angular viewing range` is defined as the range of angles through which a user may view the light emitted from the pixels of the display 22; and the light emitted from the display 22 may be considered to form an arc from the device 10 and the angular viewing range is the central angle of the arc, and See also at least paragraphs[0086]-[0091, [0093], [0095]-[0102], [0113], and [0122]-[0123] of Xu).
Regarding claim 5, Jin, Xu, and Chen teach the peep-proof apparatus of claim 4, wherein a projection of each of the plurality of first regions on the base substrate at least partially overlaps with that of one of the plurality of second regions (FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113]-[0114], and [0122] of Xu).  
Regarding claim 6, Jin, Xu, and Chen teach the peep-proof apparatus of claim 5, wherein projections of the plurality of first regions and the plurality of second regions on the base substrate substantially overlap with each other; and projections of the plurality of third regions and the plurality of fourth regions on the base substrate substantially overlap with each other (FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113]-[0114], and [0122] of Xu).  
Regarding claim 7, Jin, Xu, and Chen teach the peep-proof apparatus of claim 4, wherein projections of the plurality of first regions and the plurality of second regions on the base substrate are substantially non-overlapping with each other (FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113]-[0114], and [0122] of Xu).  
Regarding claim 8, Jin, Xu, and Chen teach the peep-proof apparatus of claim 7, wherein projections of the plurality of fourth regions on the base substrate substantially cover the projections of the plurality of first regions on the base substrate (FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113]-[0114], and [0122] of Xu).
Regarding claim 9, Jin teaches; and the second controller comprises a fourth electrode layer comprising a plurality of fourth electrodes (356 FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0047] of Jin teaches the switching cell 350 transmits light when a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and blocks light when a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); in addition, a voltage can be selectively applied to the plurality of first electrodes 356 (of FIG. 3A); accordingly, the switching cell 350 includes a transmissive area corresponding to a first region where a voltage is applied to the plurality of first electrodes 356 (of FIG. 3A) and a blocking area corresponding to a second region where a voltage is not applied to the plurality of first electrodes 356 (of FIG. 3A); for example, a voltage may not be applied to sequential m first electrodes and may be applied to sequential n first electrodes; the number m may be the same as the number n or may be different from the number n; accordingly, the transmissive area and the blocking area having individually predetermined sizes may be alternately disposed with each other so that the blocking area can block the second image along a first direction and can block the first image along a second direction; and in addition, since a substantial cell gap of the blocking area corresponds to a diagonal distance along the first direction or the second direction, the blocking area may have a size equal to or smaller than the transmissive area, and See also at least paragraphs[0034], [0046], [0048]-[0049], and [0050]-[0054] of Jin); but does not expressly teach wherein the first controller further comprises a third electrode layer comprising a plurality of third electrodes, each of which being configured to control liquid crystal molecule orientation in one of the plurality of third regions; , each of which being configured to control liquid crystal molecule orientation in one of the plurality of fourth regions.  
However, Xu teaches wherein the first controller further comprises a third electrode layer comprising a plurality of third electrodes, (50 FIGS. 1-6, paragraph[0114] of Xu teaches the bottom substrate 48, the second middle substrate 56, the first middle substrate 58 and the top substrate 60 may comprise any substantially transparent material; the transparent electrode 50 is provided on the bottom substrate 48, the second plurality of transparent electrodes 54 is provided on the second middle substrate 56, the first plurality of transparent electrodes 32 is provided on the first middle substrate 58 and the transparent electrode 36 is provided on the top substrate 60; the electrodes 50, 54, 32 and 36 may be provided on the substrates 48, 56, 58 and 60 respectively using any suitable technique; for example, the electrodes 50, 54, 32 and 36 may be provided via electron beam evaporation, physical vapor deposition or sputter deposition; and the pattern of the electrodes 54 and 32 may be provided via an etching technique, and See also at least paragraphs[0086], and [0112]-[0113] of Xu); but the combination of Jin and Xu do not expressly teach each of which being configured to control liquid crystal molecule orientation in one of the plurality of third regions; , each of which being configured to control liquid crystal molecule orientation in one of the plurality of fourth regions.
However, Chen teaches each of which being configured to control liquid crystal molecule orientation in one of the plurality of third regions (430 FIG. 7, paragraph[0038] of Chen teaches in the embodiment shown in FIG. 7, the display device further includes a second light modulation module 400 and a second polarizer layer 520; the second light modulation module 400 is disposed on a side of the light source module 100 facing away from the first light modulation module 300; in terms of the preferred embodiment, the light modulation module 400 is disposed on a side of the light guide plate 110 facing away from the first light-emitting surface 113; the second light modulation module 400 includes a second liquid crystal layer 410 and a second control circuit layer 430 that controls the second liquid crystal layer 410; a plurality of second pixel units 401 are distributed on the second light modulation module 400; the second pixel units 401 are separately aligned or correspond to the first pixel units 301; the second control circuit layer 430 receives external control signals to produce voltage at the electrodes in the second control circuit layer 430 such that the orientation of the liquid crystal molecules within the second liquid crystal layer 410 may be controlled; for instance, in twisted nematic types of driving liquid crystals, when the second control circuit layer 430 does not generate voltage, the liquid crystal molecules form a screw-like alignment; and when the second control circuit layer 430 decreases the voltage or generates no voltage, the angle of rotation of the liquid crystal molecules becomes smaller or is perpendicularly aligned); , each of which being configured to control liquid crystal molecule orientation in one of the plurality of fourth regions (FIGS. 3, 7, and 11-12, paragraph[0029] of Chen teaches in a preferred embodiment as shown in FIG. 3, the first light modulation module includes a first liquid crystal layer 310 and a first control circuit layer 330; the first control circuit layer 330 accepts external image control signals such that electrodes in the first control circuit layer 330 may generate voltage to control the orientation and arrangement of liquid crystal molecules of the first liquid crystal layer 310; for instance, under twisted nematic (TN) mode of driving liquid crystals, when the first control circuit layer 330 is not generating voltage, the liquid crystal molecules form screw-like arrangement; in this form, the liquid crystal molecules will guide the first color light 210 to change in the polarization direction; when the first control circuit layer 330 lowers the voltage or does not generate any voltage, the rotational angle of the liquid crystal molecules will become smaller or the liquid crystal molecules may change to a vertical alignment; and in this form, the change in polarization direction of the first color light 210 will decrease or will not change, and See also at least paragraphs[0036], [0038], [0040], [0043], and [0047] of Chen).
Regarding claim 10, Jin, Xu, and Chen teach the peep-proof apparatus of claim 9, wherein a projection of each of the plurality of first electrodes on the base substrate at least partially overlaps with that of one of the plurality of second electrodes (50 FIGS. 1-6, paragraph[0013] of Xu teaches the second plurality of substantially transparent electrodes 54, the second liquid crystal layer 52 and the transparent electrode 50 are similar to the first plurality of substantially transparent electrodes 32, the first liquid crystal layer 34 and the transparent electrode 36 respectively and function in a similar manner, and See also at least paragraphs[0086], and [0112] and [0114] of Xu).  
Regarding claim 11, Jin, Xu, and Chen teach the peep-proof apparatus of claim 10, wherein projections of the plurality of first electrodes and the plurality of second electrodes on the base substrate substantially overlap with each other; and projections of the plurality of third electrodes and the plurality of fourth electrodes on the base substrate substantially overlap with each other (FIGS. 1-6, paragraph[0114] of Xu teaches the bottom substrate 48, the second middle substrate 56, the first middle substrate 58 and the top substrate 60 may comprise any substantially transparent material; the transparent electrode 50 is provided on the bottom substrate 48, the second plurality of transparent electrodes 54 is provided on the second middle substrate 56, the first plurality of transparent electrodes 32 is provided on the first middle substrate 58 and the transparent electrode 36 is provided on the top substrate 60; the electrodes 50, 54, 32 and 36 may be provided on the substrates 48, 56, 58 and 60 respectively using any suitable technique; for example, the electrodes 50, 54, 32 and 36 may be provided via electron beam evaporation, physical vapor deposition or sputter deposition; and the pattern of the electrodes 54 and 32 may be provided via an etching technique, and See also at least paragraphs[0086], and [0112]-[0113] of Xu).
Regarding claim 14, Jin teaches; the second controller further comprises a sixth electrode layer on a side of the second liquid crystal layer distal to the second electrode layer and the fourth electrode layer (358, 356 FIGS. 3A-3B, 5B, and 6A-6B, paragraph[0034] of Jin teaches the switching cell 350 is disposed over the main cell 310; the switching cell 350 includes a third substrate 352, a fourth substrate 354 a second liquid crystal layer 360 between the third and fourth substrates 352 and 354; a plurality of first electrodes 356 spaced apart from each other are formed on the third substrate 352, and a second electrode 358 having a plate shape is formed on the fourth substrate 354; even though not shown in FIGS. 3A and 3B, a conductive line is further formed on the third substrate 352 to individually apply a voltage to the plurality of first electrodes 356; the plurality of first electrodes 356 and the second electrode 358 include a transparent conductive material such as indium-tin-oxide (ITO) and indium-zinc-oxide (IZO); the number and size of the plurality of first electrodes 356 may vary on the basis of object and property of the LCD device; in addition, the second electrode 358 may be formed as a plurality of second electrodes corresponding to the plurality of first electrodes 356); but does not expressly teach wherein the first controller further comprises a fifth electrode layer on a side of the first liquid crystal layer distal to the first electrode layer and the third electrode layer; and the fifth electrode layer and the sixth electrode layer are provided with a common voltage.
However, Xu teaches wherein the first controller further comprises a fifth electrode layer on a side of the first liquid crystal layer distal to the first electrode layer and the third electrode layer; and the fifth electrode layer and the sixth electrode layer are provided with a common voltage (50, Ground FIGS. 1-10B, paragraph[0112] of Xu teaches the apparatus 24 has a laminate structure and comprises (in order in which the laminas are arranged) a bottom substrate 48, a transparent electrode 50, a second liquid crystal layer 52, a second plurality of substantially transparent electrodes 54, a second middle substrate 56, a first middle substrate 58, the first plurality of transparent electrodes 32, the first liquid crystal layer 34, the transparent electrode 36 and a top substrate 60; the apparatus 24 also includes a flexible printed circuit board 62 that is connected to the first middle substrate 58 and to the second middle substrate 56; and the transparent electrodes 50 and 36 are connected to ground via the flexible printed circuit board 62, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113]-[0115], and [0122] of Xu).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Xu, Chen, and Koshio et al., U.S. Patent Application Publication 2014/0290826 A1 (hereinafter Koshio).
Regarding claim 15, Jin teaches; and the second electrode layer, the fourth electrode layer, the sixth electrode layer, and the second liquid crystal layer constitute (356 FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0034] of Jin teaches the switching cell 350 is disposed over the main cell 310; the switching cell 350 includes a third substrate 352, a fourth substrate 354 a second liquid crystal layer 360 between the third and fourth substrates 352 and 354; a plurality of first electrodes 356 spaced apart from each other are formed on the third substrate 352, and a second electrode 358 having a plate shape is formed on the fourth substrate 354; even though not shown in FIGS. 3A and 3B, a conductive line is further formed on the third substrate 352 to individually apply a voltage to the plurality of first electrodes 356; the plurality of first electrodes 356 and the second electrode 358 include a transparent conductive material such as indium-tin-oxide (ITO) and indium-zinc-oxide (IZO); the number and size of the plurality of first electrodes 356 may vary on the basis of object and property of the LCD device; in addition, the second electrode 358 may be formed as a plurality of second electrodes corresponding to the plurality of first electrodes 356, and paragraph[0049] of Jin teaches in FIGS. 6A and 6B, a voltage is selectively applied to the plurality of first electrodes 356 and the switching cell 350 includes the transmissive area 430 and the blocking area 440 alternately disposed with each other; accordingly, a first image "IM1" along a first direction 410 corresponds to the transmissive area 430 and a second image "IM2" along the first direction 410 corresponds to the blocking area 440; in addition, the first image "IM1" along the second direction 420 corresponds to the blocking area 440 and the second image "IM2" along the second direction 420 corresponds to the transmissive area 430; as a result, only the first image "IM1" is displayed along the first direction 410 and only the second image "IM2" is displayed along the second direction 420; the first and second images "IM1" and "IM2" have the first and second directions, respectively, as a main viewing angle due to the switching cell 350; and therefore, only a single image is displayed along one of the first and second direction, and See also at least paragraphs[0046]-[0048], and [0050]-[0054] of Jin) a second twisted nematic liquid crystal cell (FIGS. 3A-3B, 5A-5B, and 6A-6B, paragraph[0034] of Jin teaches even though the switching cell 350 has a twisted nematic (TN) mode in this embodiment, in another embodiment the switching cell 350 may have an electrically controlled birefringence (ECB) mode using a vertical electric field; the LCD device further includes first, second and third polarizing films 332, 334 and 336; and the first and third polarizing films 332 and 336 are formed on outer surfaces of the main cell 310 and the switching cell 350, respectively, and the second polarizing film 334 is formed between the main cell 310 and the switching cell 350); but does not expressly teach wherein the first electrode layer, the third electrode layer, the fifth electrode layer, and the first liquid crystal layer constitute a first twisted nematic liquid crystal cell.
However, Xu teaches wherein the first electrode layer, the third electrode layer, the fifth electrode layer, and the first liquid crystal layer constitute (54 IGS. 1-10B, paragraph[0112] of Xu teaches the apparatus 24 has a laminate structure and comprises (in order in which the laminas are arranged) a bottom substrate 48, a transparent electrode 50, a second liquid crystal layer 52, a second plurality of substantially transparent electrodes 54, a second middle substrate 56, a first middle substrate 58, the first plurality of transparent electrodes 32, the first liquid crystal layer 34, the transparent electrode 36 and a top substrate 60; the apparatus 24 also includes a flexible printed circuit board 62 that is connected to the first middle substrate 58 and to the second middle substrate 56; and the transparent electrodes 50 and 36 are connected to ground via the flexible printed circuit board 62, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113]-[0115], and [0122] of Xu); but the combination of Jin, Xu, and Chen still do not expressly teach a first twisted nematic liquid crystal cell.
However, Koshio teaches a first twisted nematic liquid crystal cell (4 FIG. 1, paragraph[0079] of Koshio teaches the liquid crystal cell 4 is not restricted to a VA type, and it is considered that a TN (Twisted Nematic) type, a STN (Super-Twisted Nematic) type, or an OCB (Optically Compensated Birefringence) type also shows the same tendency, because similarly to the VA type, they have a backside substrate containing pixel electrodes, a display surface side substrate containing a common electrode, and a liquid crystal layer that is driven by a voltage applied in a direction substantially perpendicular to the substrate surface between the pixel electrode and the common electrode; also in the case of a TN, STN or OCB type, therefore, it is considered to be necessary to bond a polarizing plate first to the backside substrate and then to bond a polarizing plate to the display surface side substrate as in the case of the VA type, so that the effects of the invention can be obtained; and which of the backside substrate or the display surface side substrate corresponds to the first or the second substrate may be determined by the method described below, and See also at least paragraph[0077] of Koshio).
Jin, Xu, Chen, Koshio are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable liquid crystal layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jin based on Xu, Chen, and Koshio wherein the first electrode layer, the third electrode layer, the fifth electrode layer, and the first liquid crystal layer constitute a first twisted nematic liquid crystal cell.  One reason for the modification as taught by Koshio is to suitably manufacture and inspect for quality a liquid crystal display panel even when steps in the manufacturing process are performed at a high speed (paragraphs[0003] and [0009] of Koshio).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Xu, Chen, and Winlow et al., U.S. Patent Application Publication 2005/0243265 A1 (hereinafter Winlow).
Regarding claim 16, Jin, Xu, and Chen teach the peep-proof apparatus of claim 14, further comprising: a first polarizer on side of the first liquid crystal layer distal to the second liquid crystal layer; a second polarizer between the first liquid crystal layer and the second liquid crystal layer; and a third polarizer on side of the second liquid crystal layer distal to the first liquid crystal layer; and (332, 334, 336 FIGS. 3A, and 4A-4B, paragraph[0037] of Jin teaches as shown in FIGS. 4A and 4B, the first polarizing film 332 on the outer surface of the main cell 310 (of FIG. 3A) has a transmission axis along a direction of 0°; in addition, the second polarizing film 334 between the main cell 310 (of FIG. 3A) and the switching cell 350 (of FIG. 3A) and the third polarizing film 336 on the outer surface of the switching cell 350 (of FIG. 3A) have transmission axes along a direction of 900; and accordingly, the transmission axis of the first polarizing film 332 crosses the transmission axis of the second polarizing film 334, and the transmission axis of the third polarizing film 336 is substantially parallel to the transmission axis of the second polarizing film 334, and See also at least paragraph[0035] of Jin); but do not expressly teach Page 6 of 9Appl. No. Unassignedwherein a transmission axis of the second polarizer is substantially perpendicular to those of the first polarizer and the third polarizer.
However, Winlow teaches wherein a transmission axis of the second polarizer is substantially perpendicular to those of the first polarizer and the third polarizer (FIG. 3c, paragraph[0104] of Winlow teaches the display shown in FIG. 6a is of a similar type to that shown in FIG. 3c but differs in Mat the layers 15 and 18 operate in the vertically aligned nematic (V mode and are separated by a further polariser 30; and the transmission axes of the polarisers 11 and 16 are parallel to each other and perpendicular to the transmission axes of the polariser 30).
Furthermore, Jin, Xu, Chen, and Winlow are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable liquid crystal layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jin based on Xu, Chen, and Winlow wherein a transmission axis of the second polarizer is substantially perpendicular to those of the first polarizer and the third polarizer.  One reason for the modification as taught by Winlow is to have a display capable of switching between a narrow or private viewing mode and a wide or public viewing mode (ABSTRACT of Winlow).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Xu, and Winlow.
Regarding claim 17, Jin and Xu teach a display apparatus (10 FIGS. 1-6, paragraph[0069] of Xu teaches FIG. 1 illustrates a schematic diagram of a device 10 according to various embodiments of the invention; the device 10 includes a controller 12, a memory 14, a transceiver 16, one or more antennas 18, a user input device 20, a display 22, an apparatus 24 and a (optional) detector 25; the apparatus 24 is arranged to configure the output of the display and may be referred to as a transmission cell; and the apparatus 24 will be explained in detail below with reference to FIGS. 2 to 20), comprising 
a display panel and the peep-proof apparatus of claim 1 on a light emitting side of the display panel (22 FIGS. 1-7, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0069], [0080], [0082], [0088], and [0111]-[0114] of Xu), but the combination of Jin and Xu still do not expressly teach the display apparatus being switchable between a privacy mode and a non-privacy mode.
However, Winlow teaches the display apparatus being switchable between a privacy mode and a non- privacy mode (FIGS. 30a-30b, paragraph[0153] of Winlow teaches operation of the display illustrated in FIGS. 30a and 30b may be augmented by using a "two frequency" liquid crystal material; in such materials, the dielectric anisotropy of the material changes from negative to positive at a particular frequency; and thus, a display which is electrically switchable from public to private modes of operation may be provided by applying a voltage to a high retardation HAN layer as described hereinbefore but also modulating the frequency rather than the voltage (or rather than the voltage alone) such that the dielectric anisotropy changes from positive to negative, and See also at least ABSTRACT and paragraphs[0097] and [0151] of Winlow).
Furthermore, Jin, Xu, and Winlow are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable liquid crystal layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jin based on Xu, and Winlow to have the display apparatus being switchable between a privacy mode and a non- privacy mode.  One reason for the modification as taught by Winlow is to have a display capable of switching between a narrow or private viewing mode and a wide or public viewing mode (ABSTRACT of Winlow).
Regarding claim 18, Jin, Xu, and Winlow teach a method of operating a display apparatus of claim 17 (10 FIGS. 1-6, 11, paragraph[0074] of Xu teaches the memory 14 may be any suitable memory and may, for example be permanent built-in memory such as flash memory or it may be a removable memory such as a hard disk, secure digital (SD) card or a micro-drive; the memory 14 stores a computer program 26 comprising computer program instructions that control the operation of the device 10 when loaded into the controller 12; the computer program instructions 26 provide the logic and routines that enables the device 10/apparatus 24 to perform the methods illustrated in FIGS. 3, 5, 11, 16, 18 and 20; and the processor 12 by reading the memory 14 is able to load and execute the computer program 26, and See also at least paragraphs[0130]-[0136] of Xu), comprising:
receiving a first user input; and operating the display apparatus in the privacy mode based on the first user input (FIGS. 1-6, 11, paragraph[0130] of Xu teaches FIG. 11 illustrates a flow diagram of a method for changing the angular viewing range of the apparatus illustrated in FIGS. 6 to 10B; at block 74, the controller 12 controls the display 22 to display a graphical user interface that includes a user selectable object for `wide viewing` mode and a user selectable object for `narrow viewing` mode; and the user may control the user input device 20 to select either the wide viewing mode or the narrow viewing mode, and See also at least paragraphs[0074], [0102], [0128], and [0131]-[0136] of Xu); wherein operating the display apparatus in the privacy mode comprises: controlling the plurality of first regions in the first liquid crystal layer to be light blocking while the other regions in the first liquid crystal layer being light transmissive (g1, g3, g5, g7 and 52 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu); and controlling the plurality of second regions in the second liquid crystal layer to be light blocking while the other regions in the second liquid crystal layer being light transmissive (g1, g3, g5, g7 and 34 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu).
Regarding claim 19, Jin, Xu, and Winlow teach the method of claim 18, further comprising: receiving a second user input; and operating the display apparatus in the non-privacy mode based on the second user input (FIGS. 1-6, 11, paragraph[0130] of Xu teaches FIG. 11 illustrates a flow diagram of a method for changing the angular viewing range of the apparatus illustrated in FIGS. 6 to 10B; at block 74, the controller 12 controls the display 22 to display a graphical user interface that includes a user selectable object for `wide viewing` mode and a user selectable object for `narrow viewing` mode; and the user may control the user input device 20 to select either the wide viewing mode or the narrow viewing mode); wherein operating the display apparatus in the non-privacy mode comprises: controlling the plurality of first regions and the other regions in the first liquid crystal layer to be light transmissive; and controlling the plurality of second regions and the other regions in the second liquid crystal layer to be light transmissive (g1-gN FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu).  
Regarding claim 20, Jin teaches whereinPage 7 of 9Appl. No. UnassignedPreliminary Amendment dated June 21, 2018 the first liquid crystal layer further comprises a plurality of third regions, the plurality of first regions and the plurality of third regions are arranged substantially along the first direction, each of the plurality of third regions and each of the plurality of first regions extending substantially along the second direction, adjacent first regions of the plurality of first regions being spaced apart by one of the plurality of third regions (g2, g4, g6, g8 and 52 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu);
the second liquid crystal layer further comprises a plurality of fourth regions, the plurality of second regions and the plurality of fourth regions are arranged substantially along the first direction, each of the plurality of fourth regions and each of the plurality of second regions (g2, g4, g6, g8 and 34 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu);
operating the display apparatus in the privacy mode comprises: controlling the plurality of first regions in the first liquid crystal layer to be light blocking while the plurality of third regions in the first liquid crystal layer being light transmissive (g1-gN and 52 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu); and 
controlling the plurality of second regions in the second liquid crystal layer to be light blocking while the plurality of fourth regions in the second liquid crystal layer being light transmissive (g1, g3, g5, g7 and 34 FIGS. 1-10B, paragraph[0115] of Xu teaches FIG. 7 illustrates a schematic diagram of how a row of pixels of the display 22 are aligned with grating groups of the apparatus 24; in more detail, FIG. 7 illustrates that each pixel 30 of the display 22 is aligned and overlaid with a grating group that is formed from sixteen transparent electrodes (eight from the first plurality of electrodes 32 and eight from the second plurality of electrodes 54); the transparent electrodes are configured to control the first and second liquid crystal layers 52, 34 to form gratings g1 to gN which may be transparent or opaque depending on the electric field applied by the electrodes; for example, pixel number one of the display 22 is overlaid with grating group one that comprises gratings g1 to g8; pixel number two of the display 22 is overlaid with grating group two that comprises gratings g9 to g 16; and pixel M (which may be last pixel in the row of pixels) is overlaid with grating group M which comprises gratings gN-7 to gN, and See also at least paragraphs[0086]-[0100], [0105]-[0106], [0113], and [0122] of Xu).  
Potentially Allowable Subject Matter
Claims 12-13 may be allowable if rewritten to resolve objections and overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of the claims 12-13 the prior art references of record do not teach the combination of all element limitations as presently claimed.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621